PER CURIAM.
Confession of Error
Based on the state’s proper confession of error, we reverse O.Y.’s adjudication of delinquency on count 1 for the lesser included offense of assault on a law enforcement officer. This adjudication is fundamental error because the charging document did not allege the elements of assault, and assault is not a necessarily lesser included offense to the charge of battery on a law enforcement officer. VC. v. State, 63 So.3d 831, 2011 WL 1878004 (Fla. 3d DCA 2011).
The adjudication is affirmed in all other respects.